DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Response to Amendment
This action is in response to the Amendment filed on 06/15/2022.  Claims 1 and 6 have been amended, claim 5 has been cancelled, and new claim 12 has been added.  Claims 1-4 and 6-12 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “one or more gaze sensors coupled to the vehicle and that obtain a gaze data, wherein the gaze data contains data as to whether one or more individuals within the vehicle have viewed the advertisement data based on a length of time or number of reengagements one or more individuals within the vehicle have viewed at the advertisement data” does not appear to be supported by the specification.  There is no indication that the gaze data is based on anything.  Paragraph [0003] of the specification states “The gaze data contains data as to whether one or more individuals within the vehicle have viewed the advertisement data.”
Regarding claim 12, the limitation “…wherein the one or more imaging devices continuously obtains the image data” does not appear to be supported by the specification.  There is no mention of this in the specification.  Further, Claim 1 states that the image data contains advertisement data and a plurality of other data.  By stating that the image data is continuously obtained (i.e. without any interruption), it is inferred that advertisement data is always obtained (i.e. always a part of the image data). The specification actually teaches away from this as evidenced by paragraph [0023] which states, in part, “The electronic control unit 120 may be configured to receive the image data from the image capturing device 115, process the image data to determine whether the image data contains advertisement data…”  In other words, even if the specification disclosed continuously obtaining image data, there is no support that the continuously obtained image data would contain advertisement data since the invention determines if the image data contains advertisement data.  For example, if the vehicle was driven in an area with no advertisements, then the system would not obtain image data that contains advertisement data continuously.
Claims 2-12 depend from claim 1 and do not cure the deficiencies set forth above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “one or more gaze sensors coupled to the vehicle and that obtain a gaze data, wherein the gaze data contains data as to whether one or more individuals within the vehicle have viewed the advertisement data based on a length of time or number of reengagements one or more individuals within the vehicle have viewed at the advertisement data” is indefinite.  It is unclear as to how the gaze data can contain data as to whether a user has viewed an advertisement based on a number of reengagements.  In short, if a user is reengaging with an advertisement, then it is readily apparent that they have already engaged (i.e. viewed) the advertisement.
Regarding claim 12, in light of the 112(a) rejection above, the limitation “…wherein the one or more imaging devices continuously obtains the image data” is indefinite.  It is unclear as to how the invention obtains image data that includes advertisement data continuously.  This would infer that the image data contains advertisement data at all times (i.e. even if vehicle is in isolated area). Further, it is unclear as to what is meant by “continuously” in light of the specification.  It is unclear whether the image data is only obtained while the vehicle is in operation, or whether it is always being obtained.  For sake of examination, the Examiner shall interpret the limitation as scanning an environment for advertisement data while the vehicle is in operation.
Dependent claims are rejected as well since they inherit the limitations of the independent claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo (US 2015/0006278) in view of Wasserman (US 2019/0311404).
Regarding claim 1, Di Censo discloses an advertising system comprising: 
A vehicle including (Para. [0010]);
one or more imaging devices coupled to the vehicle and that obtain an image data, wherein the image data contains an advertisement data and a plurality of other data captured from an environment external to the vehicle; Di Censo discloses receiving a camera signal that includes captured images of advertisements, wherein the images are captured by scanning the proximate environment (i.e. plurality of other data) (Paras. [0004], [0058]).
one or more gaze sensors coupled to the vehicle and that obtain a gaze data, wherein the gaze data contains data as to whether one or more individuals within the vehicle have viewed the advertisement data based on a length of time or number of reengagements one or more individuals within the vehicle have viewed at the advertisement data; In light of the 112 rejection, Di Censo discloses receiving a camera signal indicating a direction a user is looking, and determining that a user is looking at an object (i.e. ad) for a predetermined amount of time, or more than a predetermined amount of times (Fig. 3; Paras. [0004], [0040])
an electronic control unit that: 
analyzes the image data to determine the advertisement data from the plurality of other data.  Di Censo discloses scanning the proximate environment for images of advertisements. 
determines that at least one individual of the one or more individuals are engaged with the advertisement data following the analysis of the image data by analyzing whether a gaze determination exceeds a predetermined amount of time threshold that the at least one individual has gazed at the advertisement data or by analyzing whether the at least one individual of the one or more individuals reengaged the advertisement data by exceeding a predetermined number of times that a gaze of the at least one individual returns to the advertisement data.  Di Censo discloses scanning an environment for images of advertisements, and tracking the eye gaze of a driver to determine if the driver is interested in the advertisement (Fig. 8, Para. [0058]) 
determines a current route of the vehicle based on a current route data.  Di Censo discloses accessing a user’s heading direction, navigation direction, and exact route (Para. [0028]) 
Di Censo does not disclose:
obtains a calendar of the at least one individual of the one or more individuals.  Wasserman teaches a system that receives data from calendar applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Di Censo to utilize the teachings of Wasserman in order to provide ads relevant to a user’s schedule, and since both Di Censo and Wasserman are in the same field of endeavor (i.e. providing ads to vehicle passengers), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
provides an automated targeted ad to the at least one individual of the one or more individuals based on the analysis of the engagement of the at least one individual of the one or more individuals with the advertisement data, the current route of the vehicle and an allotted time based on the calendar of the one or more individuals.  Di Censo discloses automatically providing an audio ad based on user interest in an advertisement that was viewed while driving (Para. [0058]).  However, Di Censo does not further provide the ad based on a current route and an allotted time based on a calendar.  Wassserman teaches selecting content based on received calendar data and associated location data (Paras. [0153], [0196], [0198]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Di Censo to utilize the teachings of Wasserman in order to allow the system of Di Censo to increase the level of relevancy between the ads and the view, and since both Di Censo and Wasserman are in the same field of endeavor (i.e. providing ads to vehicle passengers), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 4, Di Censo discloses The advertising system of claim 1, wherein: 
the electronic control unit determines that the at least one individual of the one or more individuals are engaged with the advertisement data via a determination of one or more psychographic features of the at least one individual.  Di Censo discloses utilization of facial cues to indicate interest in an advertisement (Para. [0039]).
Regarding claim 6, Di Censo does not disclose The advertising system of claim 1, wherein the electronic control unit provides a non- targeted ad to the at least one individual of the one or more individuals when: 
the gaze determination is less than the predetermined amount of time threshold that the at least one individual has gazed at the advertisement data; or 
the at least one individual does not reengage the advertisement data by the predetermined number of times.
In light of the 112 rejection, Wasserman teaches this claim.  Wasserman teaches a system that provides other types of digital content in addition to targeted advertisements that includes ads based on vehicle maintenance related data (Para. [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Di Censo to utilize the teachings of Wasserman since it would allow for a system that provides ads that go beyond the indicated interest of the user, yet may still affect a trip (i.e. vehicle maintenance, driving safety, road conditions, etc.) (Para. [0062]).
Regarding claim 7, Di Censo discloses the advertising system of claim 3, wherein the electronic control unit provides a non- targeted ad to the at least one individual of the one or more individuals when no targeted ad corresponds to the at least one of: 
the current route of the vehicle; 
the modified current route of the vehicle; 
the predicted future route of the vehicle; and 
the allotted time based on the future calendar event of the calendar of the one or more individuals based on the current route, the modified current route and the predicted future route.
Wasserman teaches a system that provides other types of digital content in addition to targeted advertisements that includes ads based on vehicle maintenance related data (Para. [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Di Censo to utilize the teachings of Wasserman since it would allow for a system that provides ads that go beyond the indicated interest of the user, yet may still affect a trip (i.e. vehicle maintenance, driving safety, road conditions, etc.) (Para. [0062]).
Regarding claim 8, Di Censo discloses the advertising system of claim 1, wherein the advertisement data captured from the environment external to the vehicle includes at least one of: 
a billboard,
a storefront,
a sign,
a poster
a name of a business, and
a graphic.
Di Censo discloses at least determining which billboard a driver is viewing (Para. [0068])
Regarding claim 9, Di Censo discloses the advertising system of claim 1, further comprising a remote computing device communicatively coupled to the electronic control unit via a computer network.  Di Censo discloses a system in communication with a remote computer system (Para. [0032]).
Regarding claim 10, Di Censo discloses the advertising system of claim 1, further comprising a data repository coupled to the electronic control unit via a computer network.  Di Censo discloses a remote computer system that includes a database (Para. [0032]).
Regarding claim 11, Di Censo discloses the advertising system of claim 10, wherein the data repository stores at least one of:
the image data;
the advertisement data;
the current route data of the vehicle;
the calendar of the at least one individual;
a future calendar data of the at least one individual ;
a future route data of the vehicle; and
a location of the targeted ad
Di Censo discloses a database storing audio advertisements (Para. [0032]).
Regarding claim 12, in light of the 112 rejections above, Di Censo discloses the advertising system of claim 1, wherein the one or more imaging devices continuously obtains the image data.  Di Censo discloses a camera scanning an environment for images of advertisements (Para. [0058]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo (US 2015/0006278) in view of Wasserman (US 2019/0311404), and in further view of Newell (US 2021/0081994).
Regarding claim 2, Di Censo and Wasserman do not explicitly disclose The advertising system of claim 1, wherein the electronic control unit is further configured to: 
determine a future calendar event based on a future calendar data; 
determine a location of the future calendar event and a location of the targeted ad; 
predict a future route for the vehicle based on a future route data; and 
provide the targeted ad to the at least one individual of the one or more individuals based on the predicted future route of the vehicle and the allotted time based on the future calendar event of the calendar of the one or more individuals based on the current route.
Newell teaches a system wherein a passenger may enter a destination and desired time of arrival (i.e. future calendar event) prior to pick-up, and the system may determine a route while providing ads (Para. [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Di Censo and Wasserman to utilize the teachings of Newell since it would allow for the providing of relevant advertisements as users pass by physical advertisements in real time (Para. [0005], as well as increase visibility of the physical ads.
Regarding claim 3, Di Censo and Wasserman do not explicitly disclose The advertising system of claim 2, wherein the electronic control unit is further configured to:
 determine the future calendar event based on the future calendar data; 
determine the location of the future calendar event and the location of the targeted ad; 
modify the current route or the predicted future route for the vehicle; and 
provide the targeted ad to the at least one individual of the one or more individuals based on the modified current route of the vehicle and the allotted time based on the future calendar event of the calendar of the one or more individuals based on the current route.
Newell teaches a system that Newell teaches a system wherein a passenger may enter a destination and desired time of arrival (i.e. future calendar event) prior to pick-up, and the system may determine a detour route comprised of physical advertisements based on the DTA submitted by the passenger (Para. [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Di Censo and Wasserman to utilize the teachings of Newell since it would allow for the providing of relevant advertisements as users pass by physical advertisements in real time (Para. [0005], as well as increase visibility of the physical ads.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Di Censo does not disclose “one or more imaging devices coupled to the vehicle and that obtain an image data, wherein the image data contains an advertisement data and a plurality of other data captured from an environment external to the vehicle and the electronic control unit analyzes the image data to determine the advertisement data from the plurality of other data.  The Applicant cited paragraph [0058] of Di Censo which states, in part, “In operation 82, the camera(s) 20 can scan the environment proximate to the system 10” for images of advertisements (e.g., an image of advertisement 12).”  One of ordinary skill in the art would surmise that a camera “scanning” an environment would inherently include the capturing of other data besides the advertisement.  To further prove that the cameras of Di Censo perform the claimed function, the Examiner further points to paragraph [0061] which states in part, “As shown in FIG. 9, one or more scene cameras can capture images of the environment around the vehicle 902, including images of the advertisements 906 to the right of the vehicle 902 and the advertisements 908 to the left of the vehicle.”  Di Censo clearly discloses the capturing of images of an environment around the vehicle (i.e. advertisement data and plurality of other data).  Therefore, Di Censo teaches the limitations in question.  Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cordell (US 2020/0254876) discloses an interior camera capturing images of a user of an automobile to determine if the user is looking at an object (i.e. billboard) identified in images captured by an exterior camera (Paras. [0032]-[0034]).
“BMW launches gaze detection so your car knows what you’re looking at” by Frederic Lardonois, available on January 7, 2020 discloses following a driver’s gaze and interpreting it, then providing information about what the driver is driving by.
“Traffic Control Device Conspicuity” by Federal Highway Administration, available August 2013 discloses a study utilizing eye gazing technology featuring internal and external cameras, and also discloses that eye trackers have been available for on-road research since the 1970’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681    

/SAM REFAI/Primary Examiner, Art Unit 3681